           Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 1 of 22



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    AMERICAN OVERSIGHT,
           Plaintiff
          v.
                                                           Civil Action No. 18-2419 (CKK)
    U.S. GENERAL SERVICES
    ADMINISTRATION, et al.,
             Defendants


                                   MEMORANDUM OPINION
                                       (April 20, 2020)
         This lawsuit arises from Freedom of Information Act (“FOIA”) requests that Plaintiff

American Oversight made to Defendants General Services Administration (“GSA”), Department

of Justice (“DOJ”), Office of Management and Budget (“OMB”), and Federal Bureau of

Investigation (“FBI”). Plaintiff requested all meeting notes, agendas, informational material,

readouts, and follow-up conversation notes from White House meetings—occurring on

December 20, 2017, January 24, 2018, and June 15, 2018—concerning the FBI Headquarters

Consolidation Project. The parties have filed cross-motions for summary judgment on the issues

of whether or not Defendants’ searches, withholding of documents, and redactions violated

FIOA.

         Upon consideration of the pleadings,1 the relevant legal authorities, and the record as it

currently stands, the Court GRANTS IN PART and DENIES WITHOUT PREJUDICE IN PART


1
    The Court’s consideration has focused on the following documents:
      • Defs.’ Mot. for Summary Judgment, ECF No. [22] (“Defs.’ Mot.”);
      • Pl.’s Cross-Mot for Summary Judgment, ECF No. [23] (“Pl.’s Mot.”);
      • Defs.’ Mem. in Opp’n to Pl.’s Cross-Mot. for Summary Judgment, and in Reply to Pl.’s
         Opp’n to Defs.’ Mot. for Summary Judgment, ECF No. [27] (“Defs.’ Reply”); and
      • Reply in Support of Pl.’s Cross-Mot. for Summary Judgment, ECF No. [29] (“Pl.’s
         Reply”).

                                                   1
         Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 2 of 22



Plaintiff’s Motion for Summary Judgment and DENIES WITHOUT PREJUDICE Defendants’

Motion for Summary Judgment. The Court concludes that Defendants’ searches conducted in

response to Plaintiff’s FOIA requests were inadequate. As such, the Court GRANTS IN PART

Plaintiff’s Motion. In an effort to avoid piecemeal litigation, the Court otherwise DENIES

WITHOUT PREJUDICE Plaintiff’s and Defendants’ motions so that Defendants can conduct

adequate searches and identify, disclose, redact, or withhold any additional records prior to the

Court’s resolution of the remaining issues.

               I.      BACKGROUND

       On August 30, 2018, Plaintiff submitted three FOIA requests to Defendant GSA, three

FOIA requests to Defendant OMB, two FOIA requests to Defendant DOJ, and two FOIA

requests to Defendant FBI. Pl.’s Statement of Undisputed Material Facts (“Pl.’s Statement”),

ECF No. 23-4, ¶ 1. All requests concerned materials relating to White House meetings which

were held to discuss the FBI Headquarters Consolidation Project. Id.

       With regard to a December 20, 2017 White House meeting, Plaintiff requested from

Defendant GSA and Defendant OMB,

       All meeting notes, agendas, informational material, readouts, and follow-up conversation
       notes related to the FBI Headquarters Consolidation Project from any White House
       meetings that may have addressed the topic and that took place on or about December 20,
       2017, with GSA Administrator Emily Murphy, White House Chief of Staff John Kelly,
       OMB Director Mick Mulvaney, and/or GSA Public Buildings Service Commissioner
       Daniel Mathews in attendance.

Compl., ECF No. 1, ¶ 14. With regard to a January 24, 2018 White House meeting, Plaintiff

requested from all four Defendants,

       All meeting notes, agendas, informational material, readouts, and follow-up conversation
       notes related to the FBI Headquarters Consolidation Project from any White House

In an exercise of its discretion, the Court finds that holding oral argument in this action would
not be of assistance in rendering a decision. See LCvR 7(f).

                                                 2
          Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 3 of 22



        meetings—both in Chief of Staff John Kelly’s office and in the Oval Office—that may
        have addressed the topic and that took place on or about January 24, 2018, with GSA
        Administrator Emily Murphy, White House Chief of Staff John Kelly, OMB Director
        Mick Mulvaney, Deputy Attorney General Rod Rosenstein, FBI Director Christopher
        Wray, and/or President Donald Trump in attendance.

Id. at ¶ 17. And, finally, with regard to a June 15, 2018 White House meeting, Plaintiff requested

from all four Defendants

        All meeting notes, agendas, informational material, readouts, and follow-up conversation
        notes related to the FBI Headquarters Consolidation Project from any White House
        meetings that may have addressed the topic and that took place on or about June 15,
        2018, with GSA Administrator Emily Murphy, White House Chief of Staff John Kelly,
        Deputy Attorney General Rod Rosenstein, FBI Director Christopher Wray, OMB Deputy
        Director Russ Vought, White House Counsel Don McGahn, White House Director of
        Legislative Affairs and Assistant to the President Marc Short, and/or President Donald
        Trump in attendance.

Id. at ¶ 22.

        All four Defendants acknowledged receipt of Plaintiff’s requests. Pl.’s Stat., ECF No. 23-

4, ¶ 2. However, as of the date this lawsuit was filed on October 23, 2018, all Defendants had

failed to notify Plaintiff of any determinations regarding the FOIA requests or to produce the

requested records. Compl., ECF No. 1, ¶ 27.

        Following the initiation of this lawsuit, each Defendant conducted searches for

potentially responsive records. Ultimately, Defendant GSA located 52 pages of responsive

records and released 23 pages with redactions under various FOIA Exemptions and withheld 29

pages in full under Exemption 5. Defs.’ Mot., ECF No. 22, 3. Defendant OMB located 19

responsive records and withheld each record in full under FOIA Exemption 5. Id. Defendant

DOJ located 6 pages of responsive records and released each page in full. Id. Defendant FBI

located 38 pages of responsive records, released 10 pages in full, released 7 pages with

redactions under various FOIA Exemptions and withheld 21 pages in full under Exemption 5. Id.




                                                3
         Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 4 of 22



       Following the production of responsive, non-exempt information, Defendants filed for

summary judgment on November 4, 2019. ECF No. 22. On December 4, 2019, Plaintiff also

filed for summary judgment. ECF No. 23. In requesting summary judgment and opposing

Defendants’ Motion, Plaintiff argued that Defendants’ searches were inadequate for multiple

reasons and that Defendant FBI and OMB had wrongfully withheld information under FOIA

Exemption 5. Id.

       Following Plaintiff’s Motion, all Defendants, except Defendant FBI, conducted

supplemental searches for responsive records. As a result of the supplemental searches,

Defendant OMB located three additional responsive records and Defendant DOJ located one

additional responsive record. Sec. Dec. of Heather Walsh, ECF No. 28-4, ¶ 9; Sec. Dec. of

Vanessa Brinkmann, ECF No. 28-1, ¶ 8. Based on these supplemental searches, Plaintiff

withdrew some of its grounds for challenging Defendants’ searches but still challenges the

adequacy of each search.

               II.     LEGAL STANDARD

       Congress enacted FOIA to “pierce the veil of administrative secrecy and to open agency

action to the light of public scrutiny.” Dep't of the Air Force v. Rose, 425 U.S. 352, 361 (1976)

(citation omitted). Congress remained sensitive to the need to achieve balance between these

objectives and the potential that “legitimate governmental and private interests could be harmed

by release of certain types of information.” FBI v. Abramson, 456 U.S. 615, 621 (1982). To that

end, FOIA “requires federal agencies to make Government records available to the public,

subject to nine exemptions.” Milner v. Dep't of Navy, 562 U.S. 562, 562 (2011). Ultimately,

“disclosure, not secrecy, is the dominant objective of the Act.” Rose, 425 U.S. at 361. For this




                                                 4
          Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 5 of 22



reason, the “exemptions are explicitly made exclusive, and must be narrowly construed.” Milner,

562 U.S. at 565 (citations omitted).

         When presented with a motion for summary judgment in this context, the district court

must conduct a “de novo” review of the record, which requires the court to “ascertain whether

the agency has sustained its burden of demonstrating the documents requested are ... exempt

from disclosure under the FOIA.” Multi Ag Media LLC v. U.S. Dep't of Agriculture, 515 F.3d

1224, 1227 (D.C. Cir. 2008) (citation omitted). The burden is on the agency to justify its

response to the plaintiff's request. 5 U.S.C. § 552(a)(4)(B). “An agency may sustain its burden by

means of affidavits, but only if they contain reasonable specificity of detail rather than merely

conclusory statements, and if they are not called into question by contradictory evidence in the

record or by evidence of agency bad faith.” Multi Ag Media, 515 F.3d at 1227 (citation omitted).

“If an agency's affidavit describes the justifications for withholding the information with specific

detail, demonstrates that the information withheld logically falls within the claimed exemption,

and is not contradicted by contrary evidence in the record or by evidence of the agency's bad

faith, then summary judgment is warranted on the basis of the affidavit alone.” Am. Civil

Liberties Union v. U.S. Dep't of Defense, 628 F.3d 612, 619 (D.C. Cir. 2011) (citations omitted).

“Uncontradicted, plausible affidavits showing reasonable specificity and a logical relation to the

exemption are likely to prevail.” Ancient Coin Collectors Guild v. U.S. Dep't of State, 641 F.3d

504, 509 (D.C. Cir. 2011). Summary judgment is proper when the pleadings, the discovery

materials on file, and any affidavits or declarations “show[ ] that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a).




                                                  5
         Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 6 of 22



               III.    DISCUSSION

       Plaintiff begins by challenging the adequacy of Defendants’ searches conducted in

response to Plaintiff’s FOIA requests. Plaintiff presents multiple grounds as to why each

Defendants’ search was not reasonably calculated to find all responsive records. For the reasons

discussed below, the Court agrees that Defendants’ searches were inadequate.

       An agency fulfills its obligations under FOIA if it can demonstrate beyond material doubt

that its search was “reasonably calculated to uncover all relevant documents.” Valencia-Lucena

v. U.S. Coast Guard, 180 F.3d 321, 325 (D.C. Cir. 1999) (internal quotation marks omitted). “At

summary judgment, a court may rely on [a] reasonably detailed affidavit, setting forth the search

terms and the type of search performed, and averring that all files likely to contain responsive

materials (if such records exist) were searched.” Ancient Coin Collectors Guild, 641 F.3d at 514

(internal quotation marks omitted). “The agency cannot limit its search to only one or more

places if there are additional sources that are likely to turn up the information requested.”

Valencia-Lucena, 180 F.3d at 326 (internal quotation marks omitted). Ultimately, the adequacy

of a search is “determined not by the fruits of the search, but by the appropriateness of [its]

methods.” Iturralde v. Comptroller of the Currency, 315 F.3d 311, 315 (D.C. Cir. 2003) (citation

omitted); see also Weisberg v. U.S. Dep’t of Justice, 745 F.2d 1476, 1485 (D.C. Cir. 1984)

(“[T]he issue to be resolved is not whether there might exist any other documents possibly

responsive to the request, but rather whether the search for those documents was adequate.”

(emphasis in the original)).

       Plaintiff challenges the adequacy of Defendants’ searches in many respects. Plaintiff first

brought these issues to light in its Motion for Summary Judgment. Following the filing of that

Motion, all Defendants except Defendant FBI conducted supplemental searches. These



                                                  6
         Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 7 of 22



supplemental searches addressed some of Plaintiff’s complaints but not all of Plaintiff’s

complaints. The Court finds that Plaintiff has established that Defendants’ searches, including

any supplemental searches, were not reasonably calculated to uncover all relevant documents.

   A. Defendant GSA’s Search

       Plaintiff contends that Defendant GSA’s search was inadequate because the search terms

used were all linked to email addresses. By linking each search term to an email address,

Defendant GSA effectively restricted responsive records to only emails.

       In Defendant GSA’s initial search, Defendant GSA identified GSA Administrator Emily

Murphy as the custodian of potentially responsive records from all three meetings. Dec. of Travis

Lewis, ECF No. 22-2, ¶ 6. Defendant GSA also identified Daniel Mathews, GSA’s then-Public

Buildings Service Commissioner, as an additional custodian of records relating to the December

20, 2017 meeting. Id. GSA then conducted a search for documents from these custodians based

on the following search terms:

   •   “@omb.eop.gov” and “FBI”
   •   “@omb.eop.gov” and “HQ”
   •   “@omb.eop.gov” and “Consolidat”
   •   “@fbi.gov” and “FBI”
   •   “@fbi.gov” and “HQ”
   •   “@fbi.gov” and “Consolidat”
   •   “@who.eop.gov” and “FBI”
   •   “@who.eop.gov” and “HQ”
   •   “@who.eop.gov” and “Consolidat”
   •   “FBI HQ” and “Emily.murphy@gsa.gov”
   •   “FBI Consolidat” and “Emily.murphy@gsa.gov”
   •   “FBI HQ” and “daniel.mathews@gsa.gov”
   •   “FBI Consolidat” and “daniel.mathews@gsa.gov”

Id. at ¶ 7. Additionally, Defendant GSA conducted searches of each of the custodians’ paper

records, electronic work folders, and shared network drives. And, the custodians searched their

personal work spaces for any paper records. Id. at ¶ 12. Defendant GSA also reviewed


                                                7
         Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 8 of 22



documents it located from prior searches for records in connection with two other, similar FOIA

requests. Id. at ¶ 8.

        In its Motion, Plaintiff challenged the sufficiency of GSA’s search on multiple grounds.

First, Plaintiff argued that Defendant GSA improperly linked its search terms to email addresses

and failed to search for obvious synonyms of the requested subject matter such as “Hoover

Building” and “JEH.” Pl.’s Mot., ECF No. 23, 12-16. Plaintiff further challenged Defendant

GSA’s limited choice of custodians of records. Id. at 18. Finally, Plaintiff argued that, while

Defendant GSA alleged that it searched for paper records, the email-based search terms

effectively limited its results only to email records. Id. at 26.

        Following Plaintiff’s challenges to Defendant GSA’s search, Defendant GSA conducted

a supplemental search. For its supplemental search, GSA designated Ms. Murphy, Mr. Mathews,

and Michael Gelber, then-GSA Public Buildings Service Deputy Commissioner, as custodians of

records for each request. Sec. Dec. of Travis Lewis, ECF No. 28-3, ¶ 5. Additionally, Defendant

GSA “expanded the list of search terms to include ‘Hoover Building’ and ‘JEH.’” Id. at ¶ 6.

        Following this supplemental search, Plaintiff withdrew its challenges to Defendant

GSA’s initial choice to omit reasonable synonyms and to Defendant GSA’s choice of custodians.

Plaintiff only challenges Defendant GSA’s decision to link its search terms to email addresses,

thus limiting the responsive records to email records. Pl.’s Reply, ECF No. 29, 2-3.

        In its initial Motion, Plaintiff challenged Defendant GSA’s search as being completely

linked to email addresses thus restricting responsive records to email records only. Defendant

GSA failed to respond to this deficiency in its supplemental search. Defendant GSA conducted a

supplemental search for the terms “Hoover Building” and “JEH.” However, from Defendant

GSA’s declaration, it is not clear if these search terms were likewise deficient in that they were



                                                   8
         Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 9 of 22



linked to email addresses. Moreover, Defendant GSA gave no indication as to the parameters

given to the custodians in their searches of their paper records and personal workspaces. Insofar

as the custodians used the designated search terms, their searches were also unreasonably limited

to email records. Defendant GSA failed to respond to this deficiency either through its

supplemental search or its supplemental declaration.

        In its FOIA request, Plaintiff requested “all meeting notes, agendas, informational

material, readouts, and follow-up conversation notes” related to three White House meetings

discussing the FBI Headquarters Consolidation Project. Compl., ECF No. 1, ¶¶ 14, 17, 22.

“[N]othing in plaintiff's . . . request suggests any intent to restrict the scope of [the] request to

email only.” Pulliam v. U.S. Envtl. Prot. Agency, 235 F. Supp. 3d 179, 188 (D.D.C. 2017)

(internal quotation marks omitted) (finding that the defendant’s limiting of its search to emails

was not reasonable). Given the breadth of Plaintiff’s request, and lacking justification from

Defendant GSA, the Court finds that the decision to link all search terms with email addresses

unreasonably excluded other, non-email records. Accordingly, the Court finds that Defendant

GSA’s search was not reasonably calculated to discover all responsive documents.

    B. Defendant DOJ’s Search

        Plaintiff contends that Defendant DOJ’s search was inadequate because of the selection

of custodians. In a supplemental search, Defendant DOJ searched then-Deputy Attorney General

Rod Rosenstein’s email records using the terms “Hoover” and “JEH.” That supplemental search

identified an email relating to the January 2018 White House meeting. Sec. Dec. of Vanessa

Brinkmann, ECF No. 28-1, ¶ 8. The email was sent from then-Principal Associate Deputy

Attorney General Robert Hur to Mr. Rosenstein on January 21, 2018, copying then-Associate

Deputy Attorney General Zachary Terwilliger. Sec. Dec. of Hart Wood, ECF No 29-1, Ex. C.



                                                    9
        Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 10 of 22



The email was titled “Re: We need an agenda for the Wednesday WH meeting.” In the email,

Mr. Hur wrote, “Per WHCO, topic is Hoover building reno proposal. Heads of GSA and OMB

will be there to discuss $ and nuts/bolts. We will find some time on Tuesday for Chris to bring

you up to speed.” Id. Despite the fact that this email identified two custodians of records integral

to the preparation for the meeting at issue, Mr. Hur and Mr. Terwilliger, Defendant DOJ did not

search Mr. Hur or Mr. Terwilliger’s records for other responsive material.

       Defendant DOJ initiated its search by identifying Mr. Rosenstein as the custodian of

records. Dec. of Vanessa Brinkmann, ECF No. 22-4, ¶ 14. Defendant DOJ canvassed other staff

and determined that there were no additional custodians of records. Id. Defendant DOJ searched

Mr. Rosenstein’s email and electronic files for the term “FBI” within the date ranges of a one-

week interval before and after each White House meeting. Id. at ¶¶ 15, 16.

       In its Motion, Plaintiff challenged Defendant DOJ’s search on multiple grounds. First,

Plaintiff contended that Defendant DOJ failed to search for obvious synonyms of the subject

matter such as “Hoover” and “JEH.” Pl.’s Mot., ECF No. 23, 12-16. Plaintiff also challenged

Defendant DOJ’s selection of Mr. Rosenstein as the only custodian of records. Id. at 18. Finally,

Plaintiff argued that Defendant DOJ unreasonably restricted its search to electronic records. Id.

at 24-25.

       Following Plaintiff’s challenges to its search, Defendant DOJ conducted a supplemental

search and filed a supplemental declaration. In the supplemental declaration, Defendant DOJ

made clear that it had conducted a search for paper records but had not located any responsive

paper records. Sec. Dec. of Vanessa Brinkmann, ECF No. 28-1, ¶ 7. Defendant DOJ also

conducted a supplemental search within Mr. Rosenstein’s email and electronic records using the




                                                 10
        Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 11 of 22



search terms “Hoover” and “JEH.” Id. at ¶ 8. Through this search, Defendant DOJ discovered the

one additional responsive email record which was disclosed to Plaintiff. Id.

       Following Defendant DOJ’s supplemental search, Plaintiff withdrew its challenges to the

search terms and to the types of records searched. Pl.’s Reply, ECF No. 29, 4. However, Plaintiff

still challenges Defendant DOJ’s choice of Mr. Rosenstein as the only custodian of records.

       As previously stated, in its supplemental search of Mr. Rosenstein’s records, Defendant

DOJ discovered an additional email record. The email was sent from then- Principal Associate

Deputy Attorney General Hur to Mr. Rosenstein on January 21, 2018, copying then-Associate

Deputy Attorney General Terwilliger. Sec. Dec. of Hart Wood, ECF No 29-1, Ex. C. The email

was titled “Re: We need an agenda for the Wednesday WH meeting.” In the email, Mr. Hur

wrote, “Per WHCO, topic is Hoover building reno proposal. Heads of GSA and OMB will be

there to discuss $ and nuts/bolts. We will find some time on Tuesday for Chris to bring you up to

speed.” Id.

       Defendant DOJ’s initial decision to search the records of only Mr. Rosenstein may have

been reasonable. However, courts “evaluate[] the reasonableness of an agency’s search based on

what the agency knew at its conclusion rather than what the agency speculated at its inception.”

Campbell v. U.S. Dep’t of Justice, 164 F.3d 20, 28 (D.C. Cir. 1998). Following Defendant DOJ’s

supplemental search of Mr. Rosenstein’s records, Defendant DOJ discovered a record

demonstrating that at least two other individuals could have information responsive to Plaintiff’s

FOIA requests. In the newly discovered record, Mr. Hur sent an email to Mr. Rosenstein,

copying Mr. Terwilliger, discussing the need for an agenda for the January 24, 2018 White

House meeting on the FBI Headquarters Consolidation Project. This email reflects that more

individuals that Mr. Rosenstein were involved in preparing for the meeting and could have



                                                11
        Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 12 of 22



agendas, informational material, readouts, and follow-up conversation notes related to the

meeting. Based on the information disclosed in this email, showing the involvement of

individuals other than Mr. Rosenstein, Defendant DOJ was required to “revise its assessment of

what [was] ‘reasonable’ … to account for leads that emerge[d] during its inquiry.” Campbell,

164 F.3d at 28.

       Defendant DOJ argues that “[a]s Mr. Rosenstein was the sole DOJ official in attendance

at the White House meetings, all communications related to the meeting are reasonably likely to

have directly involved him.” Sec. Dec. of Vanessa Brinkmann, ECF No. 28-1, ¶ 10. Therefore,

Defendant DOJ was not required to designate other officials, such as Mr. Hur or Mr. Terwiliger

as additional custodians. Id. However, even if Mr. Rosenstein was the sole attendant of the

meeting, the disclosed email makes clear that he did not work alone in preparing for the meeting

and may not have worked alone in the meeting’s follow-up. In conducting its search, Defendant

DOJ was not permitted to “ignore clear leads … [that] may indicate … other offices that should

have been searched” such as “records custodians who should have been consulted.” Coleman v.

Drug Enf’t Admin., 134 F. Supp. 3d 294, 301 (D.D.C. 2015) (internal quotation marks omitted);

see also Valencia-Lucena, 180 F.3d at 326-27 (reversing grant of summary judgment for the

defendant agency where “the record itself reveals positive indications of overlooked materials”

(internal quotation marks omitted)).

       Based on the information disclosed in the responsive email, the Court finds that

Defendant DOJ’s decision to search the records of only Mr. Rosenstein was not reasonably

calculated to uncover all responsive documents.




                                               12
        Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 13 of 22



   C. Defendant OMB’s Search

       Plaintiff challenges Defendant OMB’s search due to its inadequate selection of search

terms. Even in its supplemental search, Defendant OMB used only the search term “FBI” within

50 words of “Headquarters.” Sec. Dec. of Heather Walsh, ECF No. 28-4, ¶ 8. Defendant OMB

refused to include obvious synonyms such as “JEH” and “Hoover Building.”

       In conducting its search, Defendant OMB identified three custodians of responsive

records—then-OMB Director Mick Mulvaney, then-OMB Deputy Director Russ Vought, and

then-OMB Chief of Staff Emma Doyle. Dec. of Heather Walsh, ECF No. 22-3, ¶ 6. Defendant

OMB established time frames for responsive documents ranging from seven days before and

seven days after each of the White House meeting dates. Id. at ¶ 7. Defendant OMB then

conducted a proximity search for records to include documents with “FBI” within 50 words of

“headquarters.” Id. at ¶ 8. Defendant OMB further concluded that all responsive records would

be in electronic rather than in paper form. Id. at ¶ 9. So, Defendant OMB searched archives of

emails, email attachments, meeting invitations, and work folders. Id.

       In its Motion, Plaintiff challenged Defendant OMB’s search on a number of grounds.

First, Plaintiff contended that Defendant OMB failed to search for obvious synonyms such as

“JEH” and “Hoover building.” Pl.’s Mot., ECF No. 23, 12-16. Plaintiff also faulted Defendant

OMB for designating an insufficient number of custodians of record. Id. at 18. Finally, Plaintiff

challenged Defendant OMB’s decision to limit its search to electronic records, excluding any

paper records. Id. at 22-24.

       Following Plaintiff’s challenges, Defendant OMB conducted a supplemental search. In

conducting the supplemental search, Defendant OMB designated an additional custodian of

records, Andrew Abrams the Deputy Associate Director for Transportation, Homeland, Justice,



                                                13
         Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 14 of 22



and Services Division. Sec. Dec. of Heather Walsh, ECF No. 28-4, ¶ 7. This supplemental search

led to the discovery of three additional responsive agency records. Id. at ¶ 9. Also, in response to

Plaintiff’s challenges, Defendant OMB conducted an additional search for potentially responsive

paper records. Id. at ¶ 10. Defendant OMB reports that this search led to no additional records,

but this point is disputed by Plaintiff. Id. at ¶ 11.

        Following Defendant OMB’s supplemental search, Plaintiff withdrew its challenges to

Defendant OMB’s selection of custodians of records and to Defendant OMB’s initial decision

not to search paper records. Pl.’s Reply, ECF No. 29, 6. However, Plaintiff maintains its

challenge to Defendant OMB’s decision to use inadequate search parameters—“FBI” within 50

words of “headquarters.”

        In its declaration, Defendant OMB stated that it refused to conduct a search with the

obvious synonyms “Hoover Building” and “JEH” because those terms “were simply not in

common usage by OMB to refer to the subject of the Requests.” Sec. Dec. of Heather Walsh,

ECF No. 28-4, ¶ 8. And, Defendant OMB reported that the synonyms were not in use by other

agencies when communicating with OMB staff. Id. Defendant OMB posited that conducting a

search with those terms would result in unresponsive records. Id. The Court finds this argument

to be unpersuasive.

        First, Defendant OMB argues that the terms “JEH” and “Hoover Building” are not used

by the OMB or by other agencies in communications with the OMB. However, Plaintiff has

introduced evidence that other agencies use these terms to refer to the subject matter of

Plaintiff’s FOIA request. See, e.g., U.S. GEN. SERVS. ADMIN., About the Hoover Building,

https://www.gsa.gov/real-estate/gsa-properties/visiting-public-buildings/herbert-c-hoover-

federal-building/about-the-hoover-building (last visited April 17, 2020); U.S. GEN. SERVS.



                                                    14
        Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 15 of 22



ADMIN., FBI Headquarters Consolidation, www.gsa.gov/fbihqconsolidation (last visited April

17, 2020) (“The project involves exchanging JEH for a new facility . . . .”); see also Dec. of Hart

Wood, ECF No. 23-2, Ex. B at 2 (FBI production excerpts (“Build New or Renovate JEH?”)).

So, it is reasonable to expect that other agencies may use these terms when communicating with

OMB even if OMB itself does not regularly use the terms.

       Additionally, Defendant OMB argues that a search using the requested terms would

result in a number of unresponsive results. But, without more, the speculation that the search

terms may result in some unresponsive results is not a sufficient reason to exclude the search

terms. Popular Democracy v. Bd. of Governors of Fed. Reserve Sys., No. 16-cv-589, 2019 WL

3207829, at *7 (E.D.N.Y. July 15, 2019) (“Defendant also contends that the search terms

suggested by Plaintiff could yield a large number of false positives and burden the Board. . . . By

providing only speculation as to the potential burden of using additional and broader search

terms, Defendant has not met its burden of showing that the use of additional and obvious search

terms would be unreasonable.”); see also Ayuda, Inc. v. Fed. Trade Comm’n, 70 F. Supp. 3d 247,

275 (D.D.C. 2014) (requiring that an agency sufficiently explain why a search is unreasonable).

       The Court finds that Defendant’s OMB’s search parameters—“FBI” within 50 words of

“headquarters”—were unreasonably narrow and not designed to uncover all responsive

documents. At least two other district courts within this Circuit, addressing FOIA requests

pertaining to similar subject matter, have come to the same conclusion. In Citizens for

Responsibility and Ethics in Washington v. United States General Services Administration, No.

18-cv-377, 2018 WL 6605862 (D.D.C. Dec. 17, 2018), the Court considered a FOIA request

which “sought records explaining the decision to abort the swap-relocation plan [for the FBI

building] and related communications between GSA brass and other government officials,



                                                15
        Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 16 of 22



including the White House.” Citizens for Responsibility and Ethics in Washington, 2018 WL

6605862, at *1. Defendant GSA had conducted a search for records omitting the search terms

“JEH” and “Hoover Building.” Id. at *5. The court concluded that Defendant GSA’s search

terms were unreasonable because it was “likely that ‘JEH’ and ‘the Hoover Building’—referring

to the current headquarters—would be used in communications and records regarding the

headquarters consolidation project; a search reasonably calculated to uncover all documents

responsive to [the plaintiff’s] request therefore ought to include these rather obvious synonyms.”

Id. And, in American Oversight v. Office of Management and Budget, No. 18-cv-2424, 2020 WL

1536186 (D.D.C. Mar. 31, 2020), the court was again addressing a FOIA request for records

reflecting conversations among OMB officials and the White House Office “regarding the FBI

headquarters consolidation project.” American Oversight, 2020 WL 1536186, at *1. Defendant

OMB conducted a search using primarily terms such as “FBI” and “Headquarters.” Id. at *4. The

court determined that the search was inadequate because “OMB’s search would not have

captured documents referring to the FBI headquarters by any name other than ‘FBI headquarters’

or ‘FBI HQ.’ Such a search could not be reasonably expected to produce all communications

regarding the FBI headquarters consolidation project’” Id. (internal quotation marks omitted).

       While the FOIA requests in this case differ from those in the cases described above, all of

the FOIA requests involve the same general subject matter of the FBI headquarters consolidation

project. And, the Court is persuaded by the reasoning in both opinions. Generally, “omitting

from the search an alternative name by which the subject of the search is known renders the

search inadequate.” Utahamerican Energy, Inc. v. Mine Safety & Health Admin., 725 F. Supp. 2d

78, 84 (D.D.C. 2010); see also Gov’t Accountability Project v. United States Dep’t of Homeland

Sec., 335 F. Supp. 3d 7, 11 (D.D.C. 2018) (finding search unreasonable where the agency failed



                                                16
        Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 17 of 22



to include logical variations of the subject matter terms). Here, Defendant OMB omitted

recognized synonyms for the FBI headquarters, thus rendering its search inadequate.

       By omitting obvious synonyms, Defendant OMB’s search was not reasonably calculated

to produce all responsive records. And, Defendant OMB has failed to satisfactorily justify its

decision to omit these search terms.

   D. Defendant FBI’s Search

       Plaintiff challenges Defendant FBI’s search in two regards. First, Plaintiff contends that

Defendant FBI’s search was inadequate due to the narrow selection of search terms. Defendant

FBI refused to search for obvious synonyms “JEH” and “Hoover” claiming that those variations

were overly broad and unreasonable. Sec. Dec. of David Hardy, ECF No. 28-2, ¶ 6. Second,

Plaintiff contends that Defendant FBI’s search was unreasonable because Defendant FBI failed

to search Director Christopher Wray’s paper records. From the declarations, it appears that

Defendant FBI conducted only an electronic search of Director Wray’s materials and did not

conduct any search of his paper records.

       In response to Plaintiff’s FOIA requests, Defendant FBI conducted a search of its Central

Records System (“CRS”) for responsive documents. Dec. of David Hardy, ECF No. 22-5, ¶ 27.

Defendant FBI used the search terms, “Headquarters Relocation,” “FBI HQ Relocation,”

“Headquarters Consolidation,” and “FBI HQ Consolidation.” Id. The search located no

responsive records. Id. Defendant FBI then sought the assistance of the Finance and Facilities

Division (“FFD”), which was responsible for managing the FBI headquarters consolidation

project. Id. at ¶ 28. FFD coordinated with multiple points of contact in order to search for any

records related to the two meetings specified by Plaintiff. Id. at ¶ 29.




                                                 17
        Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 18 of 22



       In its Motion, Plaintiff challenged Defendant FBI’s search on multiple grounds. First,

Plaintiff argued that Defendant FBI’s search terms were too narrow. Pl.’s Mot., ECF No. 23, 12-

16. Second, Plaintiff contended that it was not clear whether or not Defendant FBI searched

records belonging to officials other than Director Wray. Id. at 18 n.8. Finally, Plaintiff

challenged Defendant FBI’s failure to search non-electronic records even though many of the

materials requested such as notes and informational materials may not be preserved in electronic

form. Id. at 25-26.

       Following Plaintiff’s challenges, Defendant FBI filed a supplemental declaration.

Defendant FBI stated that its search terms were reasonable and the addition of “JEH” and

“Hoover Building” as additional search terms would have been “overly broad and unreasonable.”

Sec. Dec. of David Hardy, ECF No. 28-2, ¶ 6. Defendant FBI explained that searches for these

terms “would likely include a large volume of FBI correspondence, emails and other records

associated with investigative cases focused out of Headquarters, or the operations, maintenance,

and management of Headquarters, all of which are unrelated to the subject of Plaintiff’s

Requests.” Id. Defendant FBI further explained that its search of the CRS was not limited by any

custodian and covered all records stored electronically. Id. at ¶ 7.

       Finally, Defendant FBI provided greater explanation of its search methodology.

Defendant FBI explained that it coordinated with many FFD points of contact including Douglas

Grant, then-Section Chief of the National Capital Region Section, the employee who served as

Unit Chief of the HQ Program Management Office, as well as others with relevant knowledge.

Id. at ¶ 9. These employees reviewed records they maintained in their possession, including

electronic and paper records. Id. As these records were reviewed manually, no search terms were

used. Id. Defendant FBI also contacted the FBI’s Special File Room for any relevant records



                                                 18
        Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 19 of 22



from the Director’s Office. Id. at ¶ 10. A search of the internal database was conducted for any

responsive records using the following search terms: “FBI HQ Consolidation,” “FBI HQ

Consolidation Project,” “HQ Consolidation,” “HQ Consolidation Project,” “Meeting in Regards

to (the previous terms),” “Meeting Notes for (the previous terms),” or “FBI Move.” Id. Finally,

Defendant FBI contacted the Executive Offices of Associate Director Haley of FFD and

Associate Director Schlendorf of the Human Resources Division. Id. at ¶ 11. AD Haley

confirmed that primary custodians likely to have records had been searched. AD Schlendorf’s

Executive Office conducted a search for paper and electronic records but did not find any. Id.

       Following Defendant FBI’s supplemental declaration, Plaintiff refined its challenges to

Defendant FBI’s search. Plaintiff withdrew its challenge to Defendant FBI’s selection of

custodians. Pl.’s Reply, ECF No. 29, 8. However, Plaintiff continues to challenge Defendant

FBI’s failure to include necessary search terms such as “JEH” and “Hoover Building.” Id. at 9.

Additionally, Plaintiff challenges Defendant FBI’s failure to search Director Wray’s paper

records. Id. The Court will address each challenge in turn.

       First, Plaintiff challenges Defendant FBI’s choice of search terms. Defendant FBI

determined that search terms and obvious synonyms “JEH” and “Hoover Building” were overly

broad and unreasonable because such a search would lead to a large volume of non-responsive

documents. However, this conclusory statement is insufficient to show that a search using these

terms is unreasonable. Ayuda, 70 F. Supp. 3d at 275 (“[W]hen an agency claims that complying

with a request is unreasonable, it bears the burden to ‘provide [a] sufficient explanation as to

why such a search would be unreasonably burdensome.’” (quoting Nation Magazine v. U.S.

Customs Serv., 71 F.3d 885, 892 (D.C. Cir. 1995))). Notably, Defendant FBI does not claim that

search terms “Hoover building” and “JEH” would be unlikely to locate records responsive to



                                                 19
        Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 20 of 22



Plaintiff’s requests. Additionally, insofar as the searches would produce a plethora of

unresponsive documents, Defendant FBI failed to consider whether the terms could be combined

with restrictions such as a narrowed timeframe or other search terms such as “relocation” or

“consolidation” in order to lessen the number of unresponsive documents.

       As such, the Court concludes that Defendant FBI’s failure to search for obvious

synonyms resulted in a search not reasonably calculated to find all responsive documents. The

Court has already addressed this issue in the context of Defendant OMB’s search. See Supra Sec.

III.C. And, at least two other courts in this Circuit have found insufficient the failure to include

the search terms “JEH” and “Hoover building” in response to FOIA requests relating to similar

subject matter. Citizens for Responsibility and Ethics in Washington, 2018 WL 6605862, at *5;

American Oversight, 2020 WL 1536186, at *4. For the reasons that have already been discussed,

the exclusion of these terms rendered Defendant FBI’s search inadequate.

       Second, Plaintiff challenges Defendant FBI’s failure to search Director Wray’s paper

records. In its supplemental declaration, Defendant FBI clarified that it searched Director Wray’s

electronic records as well as the paper records of various potential custodians. However,

Defendant FBI failed to state that it searched Director Wray’s paper records. And, assuming that

those records were not searched, Defendant FBI failed to justify its decision not to search those

paper records.

       An “agency bears the burden of establishing that any limitations on the search it

undertakes in a particular case comport with its obligation to conduct a reasonably thorough

investigation.” McGehee v. Central Intelligence Agency, 697 F.2d 1095, 1101 (D.C. Cir. 1983).

Again, Plaintiff’s FOIA requests asked for “[a]ll meeting notes, agendas, informational material,

readouts, and follow-up conversation notes” related to two White House meetings attended by



                                                  20
           Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 21 of 22



Director Wray. Compl., ECF No. 1, ¶¶ 17, 22. As Director Wray was in attendance at these

meetings it is reasonable to think that he might have notes, handouts, or other material that are in

paper form and not electronically stored. Lacking adequate explanation, it was not reasonable for

Defendant FBI to fail to search Director Wray’s paper records. See Property of the People, Inc.

v. Dep’t of Justice, 405 F. Supp. 3d 99, 123 (D.D.C. 2019) (finding search inadequate where

“[n]either declarant indicates whether [defendant] searched its paper records”).

       For the reasons explained above, the Court finds that Defendant FBI’s search in response

to Plaintiff’s FOIA requests was inadequate because it did not use obvious synonyms as search

terms and it did not include, or justify the failure to include, a search of Director Wray’s paper

records.

                IV.    CONCLUSION

       Because the Court concludes that Defendants’ searches were inadequate, the Court

GRANTS IN PART Plaintiff’s Motion for Summary Judgment. The Court otherwise DENIES

WITHOUT PREJUDICE Plaintiff’s Motion and Defendants’ Motion.

       At this time, the Court will not address the remaining issues pertaining to withholdings

and redactions. Instead, the Court ORDERS that Defendants conduct adequate searches. The

parties are ORDERED meet and confer to discuss Defendants’ additional searches. Defendants

are ORDERED to complete their new searches by no later than JUNE 30, 2020. If it is not

possible to complete the searches by that date, Defendants should file a Status Report prior to

MAY 29, 2020, informing the Court as to why the deadline cannot be met and proposing a new

deadline.




                                                 21
        Case 1:18-cv-02419-CKK Document 33 Filed 04/20/20 Page 22 of 22



       Following Defendants’ new searches, if necessary, the parties can file renewed motions

for summary judgment addressing all disputed withholdings and redactions in order to avoid

piecemeal litigation. An appropriate Order accompanies this Memorandum Opinion.

                                                        /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   United States District Judge




                                              22
